IN THE SUPREME COURT OF THE STATE OF NEVADA


                     WYLMINA E. HETTINGA, AN                                  No. 84351
                     INDIVIDUAL,
                                       Appellant,
                                  vs.
                     ALAN T. NAHOUM, INC., A NEW
                     YORK CORPORATION,
                                  Res ondent.




                                           ORDER DISMISSING APPEAL
                                 This is a pro se appeal from a district court order denying a
                     motion for reconsideration and a countermotion for vexatious litigant
                     determination. Eighth Judicial District Court, Clark County; Timothy C.
                     Williams, Judge.
                                 Pro se appellant Wylmina Hettinga appeals an order denying a
                     motion for reconsideration of default judgments entered against her co-
                     defendants below, Pacific Almaden Investments, LLC and Coastal Benefits,
                     LLC. Review of the documents before this court reveals a jurisdictional
                     defect. Appellant is not aggrieved by the challenged default judgments
                     against Pacific Almaden and Coastal because they do not affect any rights
                     of appellant. See Valley Bank of Nev. v. Ginsburg, 110 Nev. 440, 446, 874
                     P.2d 729, 734 (1994) (defining an aggrieved party as one whose personal or
                     property rights are substantially and adversely affected by a ruling of the
                     district court). Therefore, this court concludes that appellant lacks standing
                     to appeal. See NRAP 3A(a); Valley Bank, 110 Nev. at 446, 874 P.2d at 734
                     (this court only has jurisdiction to consider an appeal where it is brought by

SUPREME COURT
                     an aggrieved party). Additionally, an order denying reconsideration is not
        OF
     NEVADA


(0) 1947A    a4Dip
                appealable.    See Arnold v. Kip, 123 Nev. 410, 417, 168 P.3d 1050, 1054
                (2007). Accordingly, we
                              ORDER this appeal DISMISSED.




                                                                               J.
                                                  Hardesty


                                                        1414C4.-0              J.
                                                  Stiglich


                                                                               J.
                                                  Herndon




                cc:   Hon. Timothy C. Williams, District Judge
                      Wylmina E. Hettinga
                      Holley Driggs/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA



                                                    2